Third District Court of Appeal
                               State of Florida

                            Opinion filed April 5, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-403
                         Lower Tribunal No. 13-17036
                             ________________


                             Ruben Echeverry,
                                    Appellant,

                                        vs.

                           Christiana Trust, etc.,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

      Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale), for
appellant.

      Burr & Forman LLP, and Jacqueline Simms-Petredis (Tampa) and Gennifer
L. Bridges (Orlando), for appellee.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

     LOGUE, J.
       The appellant seeks review of the trial court’s Second Amended Final

Judgment in favor of the appellee and raises issues involving evidentiary and

factual disputes. However, there is no transcript of the proceedings. As such, we

must affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152

(Fla. 1979) (“Without a record of the trial proceedings, the appellate court can not

properly resolve the underlying factual issues so as to conclude that the trial

court’s judgment is not supported by the evidence or by an alternative theory.

Without knowing the factual context, neither can an appellate court reasonably

conclude that the trial judge so misconceived the law as to require reversal.”);

Shojaie v. Gables Court Prof’l Ctr., Inc., 974 So. 2d 1140, 1142 (Fla. 3d DCA

2008) (noting that without a transcript of the trial proceedings, “we are unable to

evaluate the evidence and testimony presented at trial to ascertain whether or not

the trial court’s findings and reasoning . . . were well-founded”); Gleim v. Gleim,

176 So. 2d 610, 611 (Fla. 3d DCA 1965) (“It is the responsibility and duty of the

appellant to provide the appellate court with a record sufficient to review the

matter assigned . . . .”).

       Affirmed.




                                         2